             Case 1:21-cv-00718-KPF Document 89 Filed 07/29/21 Page 1 of 2
                                                         5 Penn Plaza, 24th Floor   Stephen P. Farrelly
                                                         New York, NY 10001         212.413.2610
                                                         www.bgrfirm.com            sfarrelly@bgrfirm.com




                                              July 29, 2021



VIA ECF and Email


                                                                              MEMO ENDORSED
Hon. Katherine Polk Failla, U.S.D.J.
Thurgood Marshall United States District Courthouse
40 Foley Square, Room 2103
New York, New York 1000

            Re:   Network Apps, LLC et al. v. AT&T Inc. et al., Case No. 21-cv-718-KPF: Motion
                  to Seal Plaintiffs’ Opposition to Defendants’ Motion to Disqualify Counsel

Dear Judge Failla:

        Together with counsel from Cadwell Clonts & Reeder LLP, we represent Plaintiffs in the
above-captioned matter. We submit this letter-motion pursuant to the Court’s individual rules of
practice 9(c) to request that the Court grant Plaintiffs leave to file redacted versions of the
following documents as well as to file under seal unredacted versions of the same documents:
(a) Plaintiffs’ Opposition to Defendants’ Motion to Disqualify Opposing Counsel; (b) the
Declaration of David Clonts; (c) the Declaration of Kevin Cadwell, and (d) the Declaration of
Dr. Michael Mitzenmacher (collectively, the “Sealed Documents”).

        The portions of the Sealed Documents we seek to have sealed all reflect information that
was previously sealed by order of this Court. See Dkt. # 73 (Minute Order appended to
Defendants’ Motion to Seal). Thus, although we take no position on the merits of whether the
information should be kept confidential, in an effort to follow this Court’s prior ruling and to
avoid potential motion practice by Defendants, we respectfully request that the Court grant
Plaintiffs’ letter-motion to file the Sealed Documents under seal and to file redacted versions
omitting any potentially confidential information in the public file.

       The portions of the Sealed Documents that we request to have sealed consist of
information taken from AT&T’s Motion to Disqualify that were filed under seal including: (a)
descriptions and characterizations of some of the subject matter of Clonts’s and Cadwell’s prior
matters; and (b) characterizations of statements made by AT&T’s declarants.

        In granting Defendants’ previous Motion to Seal, Dkt. #67, the Court followed the three-
step process set forth in Lugosch v. Pyramid Co. of Onondega, 435 F.3d 110, 119-20 (2d Cir.
2006). Under that procedure, a court (1) examines whether the documents are “judicial records”
subject to the presumption of public access; (2) determines the weight to be ascribed to the

1864238.2



                              BROWNE GEORGE ROSS O’BRIEN ANNAGUEY & ELLIS LLP
                                     LOS ANGELES • NEW YORK • SAN FRANCISCO
            Case 1:21-cv-00718-KPF Document 89 Filed 07/29/21 Page 2 of 2


BROWNE GEORGE ROSS
O’BRIEN ANNAGUEY & ELLIS LLP


Hon. Katherine Polk Failla, U.S.D.J.
July 29, 2021
Page 2


presumption in light of the extent to which the material sought to be sealed affects adjudication
of the case; and (3) balances competing considerations against public disclosure. Id.

        Here, Defendants conceded that the material they sought to seal is a judicial record within
the meaning of the test articulated by Lugosch. See Dkt. #67 at 1 (“The Motion to Disqualify is a
‘judicial document’ to which the presumption of public access applies . . . .”). In granting
Defendants’ prior request to seal, the Court necessarily concluded that the factors weighing against
public disclosure of the information outweighed the public’s interest in monitoring the courts,
which can only be achieved by open records and open courtrooms.

       Nothing about the sensitivity of the information has changed in the time since the Court
granted Defendants’ motion to seal. The information contained in the documents has not been
publicly disclosed, and the brief passage of time—some four weeks—presumably has not lessened
the sensitivity of the information for Defendants.

        Therefore, because the Court has previously ordered the same information sealed
elsewhere, and because none of the factors have changed in the time since the information was
sealed, Plaintiffs request that the Court grant permission to Plaintiffs to publicly file redacted
versions of the Sealed Documents and to file under seal unredacted versions of the same.



                                                   Respectfully submitted,



                                                   Stephen P. Farrelly

spf:spf

cc: All counsel of record via ECF


Application GRANTED.
                                                  SO ORDERED.
Dated:          July 29, 2021
                New York, New York



1864238.2                                         HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
